            Case 1:17-cr-00003-JGK Document 44 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            17-CR-3 (JGK)
       v.
                                                            ORDER
                                                            EXONERATING BOND
JASON KATZ,

                              Defendant.


       IT IS HEREBY ORDERED, upon the application of counsel for Defendant Jason Katz,

that the Defendant’s personal recognizance bond in this matter is hereby exonerated and

released, and all suretors on the Defendant’s personal recognizance bond and all property posted

as security for the Defendant’s personal recognizance bond are also released from any liability in

connection with said bond.

       IT IS FURTHER ORDERED, that U.S. Pretrial Services or any other agency that has

custody of the Defendant’s passport return it to the Defendant’s counsel.

Dated: New York, New York
       November 25, 2020
                                             SO ORDERED.



                                              /s/ John G. Koeltl
                                             Hon. John G. Koeltl
                                             United States District Judge
                                             Southern District of New York
